Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable US 20140268245 (Kawach) in view of JP 2000259520 (Akihiko).
Regarding claim 1, Kawach teaches or suggests a terminal monitoring method for monitoring a plurality of terminals connected to a network (¶ 1 collecting endpoint state in a network), the terminal monitoring method comprising: 
accepting setting of a priority for each of a plurality of types of information to be acquired from each of the plurality of terminals (¶¶ 4, 19 high and low priorities); 
setting an acquisition schedule indicating a schedule for acquiring each of the plurality of types of information, based on the priority (¶¶ 4, 19 high and low frequency);
acquiring each of the plurality of types of information from each of the plurality of terminals in accordance with the acquisition schedule (¶¶ 4, 19 data collected). 
Kawach does not expressly disclose displaying on a display the plurality of types of information acquired in the acquiring.
Akihiko teaches or suggests displaying on a display a plurality of types of information acquired in an acquiring (¶ 2 displays collected information).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kawach’s acquiring and Akihiko’s displaying to display on a display the plurality of types of information acquired in the acquiring.  A rationale to so would have been to enable an administrator to view the information.
Regarding claim 3, the aforementioned combination teaches or suggests the plurality of types of information includes one or more types of first information and one or more types of second information whose contents are updated more frequently than the one or more types of first information, and the setting includes setting the acquisition schedule to acquire the one or more types of second information at a higher frequency than the one or more types of first information (Kawach ¶ 4 high priority at high frequency; low priority at low frequency).  
Regarding claim 10, the aforementioned combination teaches or suggests the limitations of the claim as explained supra, mutatis mutandis, and further comprises an acceptance processor, a setting processor, an acquisition processor, and a display processor (Kawach ¶ 14 processor unit, claim 10 processor unit, ¶ 26 node, endpoint, Akihiko ¶¶ 2-3 device, display means.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable US 20140268245 (Kawach) in view of JP 2000259520 (Akihiko) further in view of JP 2013120506 (Masafumi).
Kawach does not expressly disclose accepting setting to change a priority for change target information among the plurality of types of information in a state where the plurality of types of information are being displayed on the display; rearranging the plurality of types of information based on the priority having been changed; and displaying on the display the plurality of types of information having been rearranged.
	Masafumi teaches or suggests accepting setting to change a priority for change target information among a plurality of types of information in a state where the plurality of types of information are being displayed on a display; rearranging the plurality of types of information based on the priority having been changed; and displaying on the display the plurality of types of information having been rearranged (Purchase Candidate Data “rearranges and displays the purchase candidate data again based on the changed priority order”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kawach’s acquiring, Akihiko’s displaying, and Masafumi’s rearranging for accepting setting to change a priority for change target information among the plurality of types of information in a state where the plurality of types of information are being displayed on the display; rearranging the plurality of types of information based on the priority having been changed; and displaying on the display the plurality of types of information having been rearranged.  A rationale to so would have been to allow an administrator to personalize a display.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable US 20140268245 (Kawach) in view of JP 2000259520 (Akihiko) further in view of US 20110182196 (Yukoki).
Regarding claim 4, Kawach teaches or suggests the plurality of types of information includes one or more types of first information (¶¶ 4, 19 low priority) and second information whose contents are updated more frequently than contents of the one or more types of first information but does not expressly disclose (¶¶ 4, 19 high priority), the accepting includes accepting the setting of the priority for each of the plurality of second information, and the setting includes setting the acquisition schedule to acquire the plurality of second information at a higher frequency than the one or more types of first information (¶¶ 4, 19 high and low frequency) but does not expressly disclose a plurality of types of second information.
Yukoki teaches or suggests a plurality of types of second information (¶ 69 high and medium).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kawach’s acquiring, Akihiko’s displaying, and Yukoki’s plurality of types of second information so the plurality of types of information includes one or more types of first information and a plurality of types of second information whose contents are updated more frequently than contents of the one or more types of first information, the accepting includes accepting the setting of the priority for each of the plurality of types of second information, and the setting includes setting the acquisition schedule to acquire the plurality of types of second information at a higher frequency than the one or more types of first information.  A rationale to so would have been to further distinguish information.    
Regarding claim 5, the aforementioned combination teaches or suggests the plurality of types of second information includes third information and fourth information information, a priority for the fourth information being lower than a priority for the third information (Yunoki ¶ 69 high and medium), and the setting includes setting the acquisition schedule to acquire the third information at a higher frequency than the fourth information (Kawach ¶ 19 at what frequency).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable US 20140268245 (Kawach) in view of JP 2000259520 (Akihiko) further in view of US 6345220 (Ikegami).
Kawach does not expressly disclose the setting includes setting the acquisition schedule to acquire each of the plurality of types of information from each of the plurality of terminals at least once in a predetermined periodic update period.
Ikegami teaches or suggests setting an acquisition schedule to acquire each of a plurality of types of information from each of a plurality of terminals at least once in a predetermined periodic update period (8:30-40 long cycle).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kawach’s acquiring, Akihiko’s displaying, and Ikegami’s setting for setting the acquisition schedule to acquire each of the plurality of types of information from each of the plurality of terminals at least once in a predetermined periodic update period.  A rationale to so would have been to ensure that all information is current.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable US 20140268245 (Kawach) in view of JP 2000259520 (Akihiko) further in view of US 6920112 (McCloghrie).
Regarding claim 7, Kawach teaches or suggests the setting includes setting the acquisition schedule based on the priority (¶¶ 4, 19 priority and frequency) but does not expressly disclose the setting includes setting the acquisition schedule based on communication traffic of the network.
McCloghrie teaches or suggests setting an acquisition schedule based on communication traffic of a network (5:10-46 sampling based on arrriving packets) .
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kawach’s acquiring, Akihiko’s displaying, and McCloghrie’s setting for setting the acquisition schedule based on the priority and communication traffic of the network.  A rational to do so would have been to prevent overloading.  
Regarding claim 8, the aforementioned combination teaches or suggests the setting includes when the communication traffic of the network is more than a threshold value, setting the acquisition schedule to acquire each of the plurality of types of information at a lower frequency than when the communication traffic is less than or equal to the threshold value (McCloghrie 5:10-46 threshold).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable US 20140268245 (Kawach) in view of JP 2000259520 (Akihiko) further in view of US 20190347604 (Suenram).
Kawach teaches or suggests one or more processors execute the terminal monitoring method according to claim 1 (¶32 processor) but does not expressly disclose a  non-transitory computer readable medium storing a program for making the one or more processors execute the terminal monitoring method according to claim 1.
Suenram teaches or suggests a  non-transitory computer readable medium storing a program for making one or more processors execute a method (¶ 31 memory).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Kawach’s acquiring, Akihiko’s displaying, and Suenram’s medium so a  non-transitory computer readable medium stores a program for making the one or more processors execute the terminal monitoring method according to claim 1.  A rationale to do so would have been to allow the processor to be reprogrammed.  



	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20150154675  provides merchant recommendations include receiving sets of shopping session information from beacon devices in a merchant physical location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448